Case: 21-1027    Document: 22    Page: 1   Filed: 09/01/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  LEE HOLLAND, JR.,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1027
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00119-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                Decided: September 1, 2021
                  ______________________

    LEE HOLLAND, JR., Livingston, TX, pro se.

     JOSHUA A. MANDLEBAUM, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, STEVEN JOHN GILLINGHAM,
 MARTIN F. HOCKEY, JR.
                 ______________________

       Before DYK, LINN, and CHEN, Circuit Judges.
Case: 21-1027    Document: 22     Page: 2    Filed: 09/01/2021




 2                                            HOLLAND   v. US



 PER CURIAM.
    Lee Holland, Jr. appeals a decision of the United States
 Court of Federal Claims (Claims Court) that dismissed his
 complaint for lack of jurisdiction. We affirm.
                        BACKGROUND
     Mr. Holland served in the U.S. Navy from May 11,
 1961, until he retired on July 1, 1990. In 1971, Mr. Holland
 received an Associate of Science Degree after completing
 the Navy’s Associate Degree Program. The Navy then as-
 signed him to work at a medical and dental clinic in Long
 Beach, California, as a dental technician.
     In January 1974, Mr. Holland applied for an appoint-
 ment as a commissioned officer in the Medical Service
 Corps. In the spring of that year, Mr. Holland experienced
 medical problems, including pain and swelling in his joints,
 and was hospitalized on May 14, 1974. On May 29, the
 Navy selected Mr. Holland for Medical Service Corps ap-
 pointment at the rank of ensign, beginning August 1, 1974.
 While he was hospitalized, however, Mr. Holland was diag-
 nosed with rheumatoid arthritis, and a medical examiner
 concluded that he was unfit for duty. As a result, at the
 request of his commanding officer, Mr. Holland’s Medical
 Service Corps appointment documents never issued.
      After referral to a physical evaluation board in late
 1974, Mr. Holland was transferred to the Temporary Disa-
 bility Retirement List (“TDRL”) on February 26, 1975. On
 January 31, 1980, the Secretary of the Navy determined
 that Mr. Holland was physically fit for active duty, and on
 October 1, 1980, he was removed from the TDRL. On Oc-
 tober 2, 1980, Mr. Holland reenlisted. 1 He continued to



     1  While it does not appear relevant to the present ap-
 peal, while Mr. Holland was on TDRL, he attended law
Case: 21-1027      Document: 22    Page: 3    Filed: 09/01/2021




 HOLLAND   v. US                                             3



 serve on active duty until he was transferred to the fleet
 reserve on February 28, 1989, and thereafter, on July 1,
 1990, retired from the Navy.
      In 1983, Mr. Holland petitioned the Board for the Cor-
 rection of Naval Records, seeking reinstatement of his ap-
 pointment to the Medical Service Corps, which the Board
 denied. He next petitioned the Board in 2018, almost thirty
 years after his retirement, seeking the same remedy. Spe-
 cifically, in 2018, Mr. Holland requested to be retroactively
 appointed a commissioned officer in the Medical Service
 Corps and to “receive incremental grade advancements,”
 i.e., promotions, “to the rank of O-5 [commander] or O-6
 [captain] as of July 1990.” S.A. 28.
     During its most recent review, the Board determined
 that Mr. Holland’s petition was “not filed in a timely man-
 ner” but “found it in the interest of justice to waive [its]
 statute of limitations [to] consider [Mr. Holland’s] case on
 its merits.” Id. at 27. 2 After consideration of his petition,
 the Board denied his requests on August 27, 2019, conclud-
 ing that he “did not meet the qualifications to receive [his]
 appointment [to the Medical Service Corps] due to not be-
 ing physically qualified.” Id. at 28. The Board also




 school. After Mr. Holland reenlisted, he unsuccessfully ap-
 plied for a commission in the Judge Advocate General’s
 Corps.
      2   When Mr. Holland filed his 2018 petition, the ap-
 plicable statute of limitations to file a petition before the
 Board was three years. 32 C.F.R. § 723.3(b) (2020) (“Appli-
 cations for correction of a record must be filed within 3
 years after discovery of the alleged error or injustice.”).
 This limitations period, however, may be “excused by the
 Board if it finds it would be in the interest of justice to do
 so,” as the Board so found here. Id.
Case: 21-1027    Document: 22      Page: 4    Filed: 09/01/2021




 4                                             HOLLAND   v. US



 concluded that, because Mr. Holland was never commis-
 sioned, he was “never eligible for any officer advance-
 ments.” Id.
     Mr. Holland sought review of the Board’s 2019 decision
 in this court on October 3, 2019. On January 29, 2020, we
 explained that we “do not have the authority to review ap-
 peals directly from the [Board]” and transferred the case to
 the Claims Court. Order at 2, Holland v. United States,
 No. 20-1028 (Fed. Cir. Jan. 29, 2020), ECF No. 13.
     In his Claims Court complaint, Mr. Holland sought the
 relief requested in his 2018 Board petition as well as mon-
 etary relief in the amount of “reasonable rank advance-
 ment wages,” “loss of social ‘prestige’ opportunities and
 experience,” and “administrative efforts, attorney fees[,]
 and court costs.” Holland v. United States, 149 Fed. Cl.
 543, 546 (2020). The Claims Court dismissed Mr. Holland’s
 complaint on a variety of grounds, including for want of ju-
 risdiction. In particular, the Claims Court found that the
 complaint was time-barred under the applicable statute of
 limitations (28 U.S.C. § 2501) and that the petition Mr.
 Holland filed with the Board in 2018 did not toll the stat-
 ute-of-limitations period or affect when the claim accrued. 3
    Mr. Holland appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(3).




     3   The alternative grounds of the Claims Court’s dis-
 missal included that military promotion decisions are typ-
 ically not subject to judicial review and that the Claims
 Court does not have jurisdiction over claims arising under
 the Due Process Clauses of the U.S. Constitution, the
 Americans with Disabilities Act of 1990, 42 U.S.C.
 §§ 12101–12213, or criminal statutes.
Case: 21-1027      Document: 22    Page: 5    Filed: 09/01/2021




 HOLLAND   v. US                                             5



                         DISCUSSION
     We review the Claims Court’s dismissal for a lack of
 jurisdiction de novo. Sioux Honey Ass’n v. Hartford Fire
 Ins. Co., 672 F.3d 1041, 1049 (Fed. Cir. 2012). Mr. Holland,
 as the plaintiff, bore the burden of establishing jurisdic-
 tion. Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
 Cir. 2013).
      As relevant here, for the Claims Court to have jurisdic-
 tion under the Tucker Act, “[a] claim . . . must be filed
 within six years of its accrual date.” Goodrich v. United
 States, 434 F.3d 1329, 1333 (Fed. Cir. 2006) (citing 28
 U.S.C. § 2501). A claim accrues “when all the events which
 fix the government’s alleged liability have occurred and the
 plaintiff was or should have been aware of their existence.”
 Hopland Band of Pomo Indians v. United States, 855 F.2d
 1573, 1577 (Fed. Cir. 1988) (emphasis omitted); see also
 Martinez v. United States, 333 F.3d 1295, 1303 (Fed. Cir.
 2003) (en banc) (“A cause of action cognizable in a Tucker
 Act suit accrues as soon as all events have occurred that
 are necessary to enable the plaintiff to bring suit . . . .”).
     On appeal, Mr. Holland continues to argue that he was
 entitled to have his appointment to the Medical Services
 Corps restored and to incremental promotions that pur-
 portedly would have stemmed from that appointment. The
 relevant events giving rise to Mr. Holland’s petition to the
 Board (and claim before the Claims Court) appear to have
 occurred between 1974 and 1980. Mr. Holland does not ar-
 gue otherwise. On its face, Mr. Holland’s complaint was
 untimely.
     As the Claims Court concluded, Mr. Holland’s “most re-
 cent appeal to the [Board] is not relevant for determining
 if his recently filed [Claims Court] complaint . . . [was]
 timely.” Holland, 149 Fed. Cl. at 553. The Board’s waiver
 of the limitations period governing petitions to the Board
Case: 21-1027     Document: 22      Page: 6   Filed: 09/01/2021




 6                                              HOLLAND   v. US



 has no impact on the six-year statute of limitations appli-
 cable to the Claims Court. As we explained in Martinez,
     this court and the Court of Claims have long held
     that, in Tucker Act suits, a plaintiff is not required
     to exhaust a permissive administrative remedy[,
     such as seeking relief from a correction board,] be-
     fore bringing suit. As a corollary of that rule, the
     court has held that a plaintiff’s invocation of a per-
     missive administrative remedy does not prevent
     the accrual of the plaintiff’s cause of action, nor
     does it toll the statute of limitations pending the
     exhaustion of that administrative remedy.
 333 F.3d at 1304. Because Mr. Holland failed to timely
 seek relief at the Claims Court, the Claims Court was with-
 out jurisdiction to hear his claim.
     Given our conclusion that the Claims Court correctly
 determined that Mr. Holland’s claim was time barred, we
 need not address the Claims Court’s alternative grounds of
 dismissal.
                         AFFIRMED
                            COSTS
 No costs.